Citation Nr: 0333215	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  He died in September 2001; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by which 
the RO denied service connection for the cause of the 
veteran's death.  

The Board notes that the appellant's representative indicated 
in a written presentation of July 2003 that the impact of the 
veteran's exposure to toxic substances while on active duty 
should be evaluated on a hypothetical basis.  To the extent 
that this argument was intended as a claim under 38 U.S.C.A. 
§ 1318-a claim that has not been developed for the Board's 
review-the matter is referred to the RO for appropriate 
disposition.


REMAND

The appellant contends that the veteran's death should be 
service connected under 38 C.F.R. § 3.312 (2003) on the basis 
that the veteran's exposure to asbestos while serving aboard 
ships during World War II contributed to the cause of his 
death.  

Service connection for the cause of the veteran's death may 
be established if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service documents show that the veteran served as a gunner's 
mate second class on board Coast Guard vessels between 
January 1943 and November 1945.  While the appellant's 
representative contends in a January 2002 letter that the 
veteran had to guard the ammunition room and make security 
checks in all compartments of the ship, to include the boiler 
rooms, thereby resulting in his inhaling asbestos, the 
available evidence does not show in-service asbestos 
exposure.  In this regard, the RO must determine whether 
military records demonstrate evidence of asbestos exposure 
during service.  VA Manual for Adjudication, M21-1, Part VI, 
7.21(d)(1).  Inasmuch as it is not apparent that development 
to this effect was conducted, efforts should be made to 
obtain evidence as to asbestos exposure from the service 
departments.  

Service medical records are unremarkable for treatment or 
complaint of asbestos-related illnesses.  Chest x-rays taken 
in November 1945 were negative.  In February 1947 chest x-
rays were normal.  By letter dated in October 1947, H.H., 
M.D. related that in January 1946 the veteran was diagnosed 
with polyneuritis and myositis of the right chest wall.  

In August 1983, long after the veteran's separation from 
service, x-rays were found to show moderate pulmonary 
interstitial fibrosis with no active pulmonary disease.  A 
1986 x-ray report also showed mild pulmonary fibrosis.  The 
pulmonary interstitial pattern in both lower lung fields was 
viewed as probably secondary to fibrosis.  An May 1987 x-ray 
report shows an impression of mild to moderate bilateral 
pulmonary emphysema and fibrosis without significant change 
since August 1983.  A report of x-rays taken in April 1993 
reflects the lungs to be somewhat emphysematous with mild 
linear fibrosis involving the right mid-lung field.  A 
radiology report dated in December 1994 reflects a conclusion 
of underlying emphysematous process with some linear fibrotic 
changes in the lung bases that have remained stable since 
earlier study.  An old calcified granuloma in the right lung 
base was also noted to be unchanged.  

An October 2000 discharge summary shows that the veteran had 
a history of chronic obstructive pulmonary disease (COPD) 
secondary to smoking.  A report of x-ray conducted in October 
2000 reflects prominence of interstitial markings within the 
lower lung fields which could represent either some mild 
congestion or interstitial fibrosis.  A computed tomography 
(CT) scan conducted in June 2001 revealed that there was a 
mass in the left lung which may be neoplastic along with 
possible adenopathy at the left hilum.  Also noted were some 
chronic changes in the lungs, also thought to be fibrosis.  
An August 2001 consultation report notes an impression of 
lung cancer with metastases and chronic obstructive pulmonary 
disease.  

A certificate of death reflects that the immediate cause of 
the veteran's death in September 2001 was metastatic non-
small cell lung cancer.  As noted above, the appellant 
contends that the veteran's exposure to asbestos during 
service contributed to the lung cancer that caused his death.  
Considering this evidence, and the absence of competent 
medical evidence as to a nexus between the lung disorders 
that caused death and the veteran's military service, 
including any asbestos exposure, a VA medical opinion is 
warranted.  

In reviewing the more recent treatment records, the Board 
notes that the veteran was to follow-up with Oncology clinic 
and with his primary care physician after discharge from the 
hospital on August 8, 2001.  Records of this care, if 
provided, were not included in the claims file.  Because the 
records might include evidence helpful to a fair resolution 
of the appellant's claim, efforts should be made to ensure 
that all such final treatment records are associated with the 
claims file.  

Since this matter must be remanded, the RO should evaluate 
whether additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board notes 
that the RO sent the appellant a letter dated in April 2002 
telling the appellant that in order to consider the claim, 
evidence must be submitted tending to show that the veteran's 
death was due to a service-connected condition and asking for 
evidence relating primarily to the veteran's service.  The 
appellant was told that the evidence must be received within 
60 days from the date of the letter or the RO might have to 
deny the claim.  

A United States Court of Appeals for the Federal Circuit 
decision, promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), invalidated a similar response period (30 
days) contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit reached a 
conclusion similar to that in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided for 
response.  Thus, in issuing notices under 38 U.S.C.A. 
§ 5103(a) the RO should ensure that the statutory one-year 
period is permitted for response.  The RO should take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a notice for additional evidence under 38 U.S.C.A. 
§ 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations found 
at 38 C.F.R. § 3.159 are followed, with the 
exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2. The RO should contact the service 
department (i.e., United States Coast 
Guard) to determine whether the veteran 
was exposed to asbestos during his 
military career, to include a survey of 
each of the vessels to which the veteran 
had been assigned.  This search should 
also include any records of asbestos 
surveillance that took place aboard any 
of the ships to which the veteran was 
assigned.

3.  The RO should attempt to obtain any 
additional records of treatment for non-
small cell lung cancer or pulmonary 
interstitial fibrosis, especially by the 
primary care physician and oncologist 
referenced in the August 2001 private 
treatment records, which are not 
presently associated with the claims 
file.  

4.  Upon completion of the foregoing, the 
RO should arrange for a specialist in 
pulmonary disorders to conduct a thorough 
review of the claims file with a view 
towards providing opinions as to whether 
it is at least as likely as not that the 
veteran's interstitial pulmonary fibrosis 
contributed substantially or materially 
to the cause of the veteran's death.  
Likewise, the reviewer should opine 
whether it is as likely as not that any 
other diagnosed lung disorder (e.g. 
emphysema) contributed substantially and 
materially to the cause of the veteran's 
death.  The reviewer should also be asked 
to opine as to whether it is at least as 
likely as not that the development of 
interstitial pulmonary fibrosis, chronic 
obstructive pulmonary disease, emphysema, 
or non-small cell lung cancer is related 
to the veteran's period of military 
service, including any in-service 
asbestos exposure.  The reviewer should 
be asked to set forth the rationale for 
these opinions in his/her report.

5.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the appellant an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

